Exhibit 10.6

Sellers/Listing Services Addendum

EFFECTIVE DATE: July 14, 2009

 

EquipNet:      Company:    EquipNet, Inc.      Company Name:    Metabasis
Therapeutics, Inc. 50 Hudson Road      Address:    11119 North Torrey Pines Road
Canton, MA 02021         La Jolla, California 92037
Phone: 888-371-6555 Fax: 617-671-1269      Phone:    858-622-3909

EquipNet, Inc. (“EquipNet”) provides a service (the “Services”) that matches
buyers with sellers of used equipment (the “Equipment”). As a result of its
limited role, EquipNet has no control over the quality, compatibility, safety or
legality of the Equipment offered for sale.

This Sellers/Listing Services Addendum (this “Addendum”), when executed by both
parties, will become a part of and incorporated into the EquipNet, Inc. General
Terms of Service, the current version of which can be found at www.equipnet.com
(the “General Terms”) and this Addendum shall supersede the EquipNet’s standard
Seller’s Terms of Service, the current version of which can be found at
www.equipnet.com. Accordingly, the term “Agreement” as used in the General Terms
shall mean the General Terms plus this Addendum (plus, if Company is also a
Buyer, EquipNet’s standard Buyer’s Terms of Service, the current version of
which can be found at www.equipnet.com). All capitalized terms used and not
defined in this Addendum will have the meanings given to them in the General
Terms.

Upon execution of this Addendum by the parties, Company shall be considered a
“Seller Member” and all transactions will be deemed specifically and directly
between the seller and the buyer of the Equipment. In addition to EquipNet’s
Services, EquipNet may also provide other services, such as, on-site, project
management, consignment, software or valuation services (the “Management
Services”).

1.0 Posting Equipment.

1.1 Company is providing EquipNet the exclusive right to market and sell the
listed Equipment (a “Listing”), described on the Equipment attached to this
Addendum as Schedules A and B.

1.2 EquipNet may under this Addendum use a variety of sales channels including
MarketPlacetm, Live Auctions, On-line Auctions, or other third party listing
services.

1.3 The sales period (“Sales Period”) will be for a period from the Effective
Date through October 31 ,,2009. The Sales Period may be extended beyond
October 31, 2009 only by written consent of Company, which consent shall not be
unreasonably withheld; provided, however, that any such extension shall be
subject to termination pursuant to Section 5.0. The parties agree that the
auction of certain of the Equipment shall be held during the month of September
2009.

1.4 Company is responsible for the accuracy of all information provided by
Company with regard to the Equipment.

1.5 Company will disclose to EquipNet whether any Equipment has been used for
processing or manufacturing any product containing materials that would restrict
or otherwise affect subsequent use of the Equipment for any purpose.

1.6 EquipNet reserves the right to reject any Listing or to request
modifications to the Listing to conform to the requirements of the Services.

1.7 Company hereby grants to EquipNet a non-exclusive, royalty-free license
during the term of this Agreement to use Company’s Trademarks and logo
worldwide; provided that they are used solely in connection with the promotion,
marketing and sale of the Equipment or the Services generally and in accordance
with any specification that Company provides to EquipNet concerning style, color
and typeface. EquipNet will have the right, at its own expense, to: (i) place
advertisements in trade and other publications and issue press release(s)
describing its services to Company; and (ii) refer to Member and the Services in
its promotional materials. Company will have the right to review and approve
advertisements and promotional materials referencing Company (or any of its
Trademarks); provided that such approval will not be unreasonably withheld,
delayed or conditioned.

2.0 Company’s Representations/Warranties.

Company represents and warrants that: (a) all Listing information is complete
and accurate; (b) Company has all right, title and interest in, or the exclusive
right to sell, the Equipment; (c) the Equipment is free from any lien or
encumbrance; (d) the Equipment will not contain any hazardous or bio-hazardous
materials at the time of sale and (e) the Equipment and Listing information does
not infringe any third party intellectual property right or violate any law or
regulation.



3.0 Payment.

Company authorizes EquipNet to collect payment on its behalf. EquipNet will
collect in its own bank account the proceeds paid by the buyers. Company should
not release the Equipment to any buyer until payment confirmation has been
received from EquipNet. All non-refundable deposits that are collected will be
applied to the purchase of Equipment. EquipNet will retain 15% of all deposits
if buyer forfeits such deposits. In addition to the Seller’s Fee listed in
Schedule A, EquipNet may receive additional fees from the Buyer, such as service
fees for rigging, removal, shipping and/or buyer’s premiums related to the sale
of Company’s Equipment. These charges will be the sole responsibility of the
buyer and will be invoiced directly to the buyer by EquipNet.

3.1 Expenses for Management Services.

Subject to Schedule A, all expenses of EquipNet such as inventorying, project
management, and cataloging will be the sole responsibility of EquipNet so long
as Company facility where the existing Equipment is currently located is at
least available for

 

1



--------------------------------------------------------------------------------

storage of the Equipment through October 31, 2009. Expenses such as removal
work, shipping preparation and/or freight will be the responsibility of the
buyers of the Equipment. If the Equipment must be moved from its current
location on or before October 31, 2009, other than in connection with a sale of
the Equipment, then the Company will be responsible for expenses associated with
such move, such as removal work, shipping preparation and/or freight, (to the
local EquipNet warehouse in San Diego, CA) and associated storage costs through
October 31, 2009; provided, however, if the Equipment must be moved after
October 31, 2009, then EquipNet will be responsible for all associated expenses,
such as removal work, shipping preparation and/or freight and storage costs,
associated with such move after October 31, 2009 unless the Company agrees to an
alternative arrangement with EquipNet.

4.0 Terms of Sale.

4.1 Terms of Sale. COMPANY WILL BE SOLELY RESPONSIBLE FOR ALL TERMS AND
CONDITIONS DIFFERENT FROM THOSE BUYER TERMS ALREADY ACCEPTED AS PART OF
MEMBERSHIP REGISTRATION BY BUYER SUCH AS, BUT NOT LIMITED TO, CHANGES IN REGARD
TO WARRANTY TERMS (IF ANY), AVAILABILITY AND FIRM RELEASE DATES, LOCATION
CHANGES, AND OTHER DISCLAIMERS. COMPANY AGREES THAT ALL TERMS AND CONDITIONS
GOVERNING ANY TRANSACTION ARE EXCLUSIVELY BETWEEN MEMBERS ACTING AS BUYERS AND
SELLERS. COMPANY HEREBY ACKNOWLEDGES THAT EQUIPNET AND ITS OFFICERS, DIRECTORS,
STOCKHOLDERS, AGENTS, SUBSIDIARIES AND EMPLOYEES ASSUME NO LIABILITY WITH
RESPECT TO THE QUALITY OR QUANTITY OF EQUIPMENT SOLD OR OFFERED FOR SALE OR FOR
ANY LOSS OR DAMAGE TO ANY EQUIPMENT. EQUIPNET WILL NOT BE RESPONSIBLE FOR ANY
BREACH, BY EITHER THE BUYER OR SELLER, OF THE TERMS OF ANY TRANSACTION. TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COMPANY HEREBY WAIVES, RELEASES AND
DISCHARGES EQUIPNET (AND ITS OFFICERS, DIRECTORS, STOCKHOLDERS, AGENTS,
SUBSIDIARIES AND EMPLOYEES) FROM ANY CLAIMS, LOSSES, DAMAGES AND EXPENSES,
WHETHER DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE OF EVERY KIND
AND NATURE, KNOWN AND UNKNOWN, DISCLOSED AND UNDISCLOSED, ARISING OUT OF OR IN
ANY WAY CONNECTED TO ANY TRANSACTION, INCLUDING DISPUTES WITH OTHER MEMBERS. In
the event Company is a resident of California, Company waives California Civil
Code §1542 which states, “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.”

4.2 Company Indemnity. Given that the transaction is directly between the
Company and Buyer Member, Company agrees to defend, indemnify, and hold EquipNet
harmless from and against any damages, liabilities, costs and expenses
(including attorneys’ fees) arising out of or resulting from use of the Services
by Company, its employees, agents, customers or independent contractors, or in
any way connected with Company’s possession, sale, use or transfer of Equipment
(including, without limitation, personal injury or property damage related
thereto), the failure of Equipment while in a Buyer’s possession, failure to
consummate a sale, the breach of any of Company’s warranties hereunder, any
product or item processed or manufactured with or by Equipment, or any violation
of any terms or conditions of this Addendum.

5.0 Term and Termination.

5.1 Term. This Addendum will commence on the Effective Date and will remain in
effect through the termination of the Sales Period, as such may be extended
pursuant to Section 1.3 (the “Term”), unless terminated earlier as per Section
5.2.

5.2 Termination. This Addendum may be terminated prior to the expiration of the
Term by (a) EquipNet, immediately in the event that it ceases to operate the
Services; (b) by either party, in the event the other party materially breaches
a provision of this Addendum and the breaching party fails to cure such breach
within thirty (30) calendar days of the receipt of written notice of such breach
from the non-breaching party.

5.3 Effects of Termination. Upon termination of this Addendum for any reason,
all rights and obligations of the parties hereunder which by their express terms
or nature are intended to survive any termination or expiration of this Addendum
will survive. In addition, upon any such termination, as applicable,
(i) EquipNet shall pay Company any excess of Sales Proceeds (as defined in
Schedule A), received by EquipNet prior to termination, above Payments (as
defined in Schedule A) made to Company or (ii) Company shall pay EquipNet any
excess of Payments (as defined in Schedule A) made to Company, prior to
termination, above Sales Proceeds (as defined in Schedule A), received by
EquipNet prior to termination. All monies must be returned to the appropriate
party within five (5) business days of termination.

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as an
instrument under seal as of the date first set forth above.



 

EQUIPNET, INC.       COMPANY: METABASIS THERAPEUTICS, INC. By:  

/s/ Roger Gallo

      By:   

/s/ Tran Nguyen

Name:  

Roger Gallo

      Name:   

Tran Nguyen

Title:  

CEO & President

      Title:   

CFO

 

2



--------------------------------------------------------------------------------

SCHEDULE A

EQUIPMENT SCHEDULE

to that certain Sellers/Listing Services Addendum, dated as of July 14, 2009, by
and between EquipNet, Inc., (“EquipNet”) and Metabasis Therapeutics, Inc.
(“Company”).

Equipment Description:

The equipment listed on the attached in Schedule B.

Sales Proceeds, Expenses, Fees & Conditions:

“Sales Proceeds” for purposes of this Agreement are defined as the Gross Value
of the Equipment sold, where “Gross Value” is the dollar amount collected from
the Buyer for the sale of the Equipment, not including any direct Buyer expenses
such as buyer premium, shipping, preparation, taxes or duties. Such amounts will
be deemed “collected” for the purposes of this Agreement after the equipment is
released and title is transferred to the Buyer.

During the Sales Period, provided the Addendum has not been terminated pursuant
to Section 5.2 thereof, EquipNet shall pay to Company, by the dates set forth
below, the following amounts (each, a “Payment” and collectively, the
“Payments”):

EquipNet guarantees to pay Company at least $1,500,000 in the aggregate in
accordance with the schedule set forth below (the “Minimum Guarantee”), provided
the addendum has not been terminated pursuant to section 5.2 therof

 

  •  

on the later of the Effective Date or July 15, 2009, $300,000 (the “Upfront
Payment”); upon making the Upfront Payment, EquipNet shall receive from Company
unsold Equipment listed on Schedule B with a total minimum acceptable price of
$300,000, as minimum acceptable price is defined herein at Pricing Approval,
paragraph number 2. EquipNet will then resell such equipment pursuant to the
terms and obligations of this Addendum.

 

  •  

by the fifth (5th) business day following August 20, 2009 (the “August
Payment”), the greater of (i) all Sales Proceeds collected from the Effective
Date through August 20, 2009 less the Upfront Payment or (ii) $300,000;
provided, however, that if the sum of the August Payment and the Upfront Payment
exceeds $1,500,000, then all Sales Proceeds during the Sales Period in excess of
$1,500,000 minus the applicable Seller Fee, which shall be calculated as set
forth below in Schedule A and paid to EquipNet, shall be paid to Company;

 

  •  

by the fifth (5th) business day following September 20, 2009 (the “September
Payment”), the greater of (i) all Sales Proceeds collected from the Effecive
Date through September 20, 2009 minus all payments made to date or
(ii) $300,000; provided, however, that if the sum of the September Payment,
August Payment and Upfront Payment exceeds $1,500,000, then all Sales Proceeds
during the Sales Period in excess of $1,500,000 minus the applicable Seller Fee,
which shall be calculated as set forth below in Schedule A, shall be paid to
Company; and

 

3



--------------------------------------------------------------------------------

  •  

by the fifth (5th) business day following October 31, 2009, the sum of (A) the
greater of (the “October Payment”) (i) all Sales Proceeds collected from the
Effective Date through October 31, 2009 minus all payments made to date or
(ii) $600,000; provided, however, that the sum of the October Payment, September
Payment, August Payment and Upfront Payment shall not exceed $1,500,000, plus
(B) all Sales Proceeds during the Sales Period in excess of $1,500,000 minus the
applicable Seller Fee, which shall be calculated as set forth below in Schedule
A and paid to EquipNet.

The Seller Fee shall be the sum of the following:

 

  •  

the first $50,000 of Sales Proceeds during the Sales Period in excess of the
Minimum Guarantee; and

 

  •  

the following percentage of Sales Proceeds during the Sales Period in excess of
$1,550,000:

 

Sales Proceeds Range

 

Seller Fee to EquipNet

$ 1,550,001-1,600,000

  21%

$ 1,600,001-1,700,000

  22%

$ 1,700,001-1,800,000

  23%

$ 1,800,001-1,900,000

  24%

$ 1,900,001-2,000,000

  25%

$ 2,000,001-2,100,000

  26%

$ 2,100,001-2,200,000

  27%

$ 2,200,001-2,300,000

  28%

$ 2,300,001-2,400,000

  29%

$ 2,400,001-2,500,000

  30%

$ 2,500,001-2,600,000

  31%

$ 2,600,001-2,700,000

  32%

$ 2,700,001-2,800,000

  33%

$ 2,800,001-2,900,000

  34%

$ 2,900,001-3,000,000

  35%

The above percentages are cumulative and apply to all Sales Proceeds during the
Sales Period in excess of $1,550,000. For example, Sales Proceeds of $2,250,000
will provide EquipNet with 28% of $700,000 ($2,250,000 - $1,550,000), or
$196,000. See table attached as Schedule C for a flow of funds to EquipNet and
the Company.

The Company and EquipNet agree to the following, in addition to any of their
obligations under the Addendum and the General Terms, during the entire Sales
Period:

 

  •  

Company shall provide proof to EquipNet upon execution of this Addendum that all
assets listed in Schedule B are free and clear of any liens, encumbrances and
security interests.

 

4



--------------------------------------------------------------------------------

  •  

Company shall ensure that all assets listed in Schedule B will remain available
for sale exclusively by EquipNet. If for any reason any Equipment is not
available in saleable condition (including without limitation due to Equipment
being lost, damaged, destroyed, stolen, or failure of delivery), a corresponding
reduction of the Minimum Guarantee and the Sales Proceeds Range to earn a Seller
Fee will automatically occur (pro rata with respect to all payments to be made
by EquipNet subsequent to the date of the determination of such lack of
availability), based on the average value between the ask and minimum price of
the applicable Equipment.

 

  •  

Company shall ensure that all Equipment is decontaminated according to state and
federal regulations and that each item is labeled as such to enable the sale of
the assets by EquipNet. To the extent that the service is required, EquipNet
will pay for the cost of this service up to $10,000. To the extent they are not
and such actions diminish the value of the Equipment, a corresponding reduction
of the Minimum Guarantee and the Sales Proceeds Range to earn a Seller Fee will
automatically occur (pro rata with respect to all payments to be made by
EquipNet subsequent to the date of the determination of such requirement of
service), based on the average value between the ask and minimum price of the
applicable Equipment.

 

  •  

Company shall ensure that EquipNet has full access to its facility at any time
up through October 31, 2009. To the extent that any lack of access diminishes
the ability for EquipNet to consummate transactions or increases EquipNet costs
with respect to Equipment, the parties shall mutually agree to an appropriate
adjustment of the Minimum Guarantee and the Sales Proceeds Range to earn a
Seller Fee or an alternative mutually acceptable methodology.

 

  •  

Company shall ensure that any and all Equipment that are hard wired or plumbed
to the facility are properly and professionally disconnected from the facility
prior to their removal by successful buyers. To the extent the disconnection is
required that a Buyer is not paying for, EquipNet will direct and pay the cost
for such disconnection.

Pricing Approval:

The following describes the process for EquipNet accepting offers on the
Equipment listed in this Addendum. This procedure will be used to establish
acceptable resale values.

 

1. After specifications are gathered, EquipNet will perform an asset-by-asset
analysis to determine a market value range for each asset.

 

2. EquipNet will establish a “minimum” acceptable price and a “high” price
target. These prices will be used to govern the acceptance of incoming offers.

 

3. EquipNet will then establish a pricing strategy for these initial listings
and then EquipNet will have full authority to accept offers on Company’s behalf
. Such strategy might be in the form of: (for illustration purposes)

 

  •  

First 30 days: all offers must be at or greater than 85% of the “high” target

 

  •  

Days 31 – 60: all offers must be at or greater than 75% of the “high” target.

 

  •  

Days 60 – 90: all offers need to be at or above the minimum acceptable price.

 

5



--------------------------------------------------------------------------------

  •  

Thereafter, a new assessment and clearance strategy will be proposed.

The exact time frames will be established by EquipNet based on the continuing
availability of the space and/or other factors that impact what will be the most
appropriate timeframe.

 

4. Clearance Strategy – If after approved schedule has run its course as
described in Section 3 above, then any remaining inventory will be reanalyzed
and a new pricing strategy/clearance strategy will be determined for the
remaining items. These strategies may include but are not limited to the
following:

 

  a. Continue to market select items on Marketplace with or without new price
adjustments,

 

  b. Conduct a live auction for the remaining items,

 

  c. Include some items in a “live” auction scheduled with similar equipment
provided by other customers,

 

  d. Conduct a dedicated on-line auction.

 

  e. Include some items in a “on-line” auction scheduled with similar equipment
provided by other customers,

 

  f. Market and sell some items through our eBay channel.

Sales Tax Processing

EquipNet will assess for all MarketPlace sales where the buyer is located in
California at the current sales tax rate for the buyer’s “ship to” destination.
If a Buyer can provide a valid tax exemption certificate or tangible proof that
the equipment was shipped outside of California then we will credit the
appropriate tax off of their invoice. All sales tax for MP sales will be
remitted to Metabasis for reporting to the state of California. EquipNet will
deliver a completed sales report each month that will detail the state each
buyer is from, and whether tax was collected for that sale or if not then copies
of exemption certificates and proof of export. For auction sales, EquipNet will
use its subsidiary EquipNet Auctions, Inc. to perform the same process as above,
except that EquipNet Auctions will report the sales and remit the sales tax to
the state. As a licensed auctioneer, EquipNet Auctions are required to collect
and remit the tax associated with sales from auctions and the Company would not
have any liability associated with the Auctions. For sake of extra clarity and
certainty, EquipNet Auctions will fully indemnify Company for any liability
resulting from the collection and remittance of sales tax related to sales
performed by EquipNet Auctions.

 

Submitted by:       Accepted by: EQUIPNET, INC.       COMPANY: METABASIS
THERAPEUTICS, INC. By:   

/s/ Roger Gallo

      By:   

/s/ Tran Nguyen

Name:   

Roger Gallo

      Name:   

Tran Nguyen

Title:   

CEO & President

      Title:   

CFO

Date:   

7/15/09

      Date:   

7/14/09

 

6



--------------------------------------------------------------------------------

SCHEDULE B

Equipment list

 

Room

 

Asset
Tag1

 

LIIID

 

Type

 

Make

 

Model

 

ModelNumber

 

Serial

1-011   41693   3308   Centrifuge   Eppendorf     5415C   1-011   41695   4076  
Ultra Sonic Cleaner   Branson     5510R-DTH   1-011   41696   3433   Freezer    
    1-011   41697   3316   Centrifuge   Eppendorf     5810R   1-011   41698  
3215   Balance   Mettler Toledo   Delta Range   XP205   1-011   41699   3655  
HPLC   Agilent   1100 Solvent Tray     1-011   41700   3683   HPLC   CTC     HTC
PAL   1-011   41701   4090   Vacufuge   Eppendorf     5301   5227 1-011   41702
  3795   Mass Spectrometer   Applied Biosystems   LC/MS/MS   API4000   V0680302
1-011   41703   3684   HPLC   CTC   Leap Tech   HTS PAL   1-011   41704   3592  
HPLC   Agilent   1100 Bin Pump   G1312A   DE23912205 1-011   41704   3599   HPLC
  Agilent   1100 Col Com   G1316A   DE239931628 1-011   41704   3607   HPLC  
Agilent   1100 Controller   G1323B   1-011   41704   3608   HPLC   Agilent  
1100 DAD   G1315B   DE30517964 1-011   41704   3628   HPLC   Agilent   1100
Degasser   G1379A   JP13201453 1-011   41704   3656   HPLC   Agilent   1100
Solvent Tray     1-011   41987   3464   Heat Sealer   Thermo     ALPS 50V  
1-011     3460   Generator   Pure Gas   Zero Air     1-011     3591   HPLC  
Agilent   1100 Bin Pump   G1312A   DE40915317 1-011     3600   HPLC   Agilent  
1100 Col Com   G1316A   DE40539074 1-011     3606   HPLC   Agilent   1100
Controller   G1323B   1-011     3629   HPLC   Agilent   1100 Degasser   G1379A  
JP40715278 1-011     3657   HPLC   Agilent   1100 VWD   G1314A   JP33323501
1-011     3829   Nitrogen Generator   Pure Gas   Genisys     1-011     3927  
Refrigerator   GE       1-011     4106   Vortexer   Labnet     VX100   60526092
1-011     4107   Vortexer   Labnet     VX100   1-011     4134   Waterbath  
Neslab   Exacal   EX110   1-013   41640   3821   Mixer   Eppendorf   Themomixer
  R   1-013   41739   3476   Hood   Bellco     8010-76000   T6-11 1-013   41742
  3362   Cryo Storage   Taylor Wharton   K Series     1-013   41745   3935  
Refrigerator   Kenmore     17   1-013   41746   3924   Refrigerator   Fisher  
Isotemp     1-013   41747   3777   Incubator   Forma     3326   31108-2522 1-013
  41748   3776   Incubator   Forma     3326   35311-6286

 

7



--------------------------------------------------------------------------------

1-013   41749   3775   Incubator   Forma     3326   353116294 1-013   41750  
3811   Microscope   Nikon   Diaphot   200   1-013   41751   3817   Microscope  
Olympus     CK2   1-013   41752   3783   Incubator Shaker   New Brunswick    
G24   1-013   41753   3475   Hood   Baker Company     SG600   50695 1-013  
41972   3328   Centrifuge   Thermo   Legend   RT   1-013     3504   Hotplate
Stirrer   Corning       1-013     3861   Power Supply   Nikon       1-013    
4120   Vortexer   VWR   Analog     1-013     4122   Vortexer   VWR   Genie   2  
1-013     4132   Waterbath   Fisher   Isotemp   228   1-013     4138   Waterbath
  Precision     183   1-015   40371   3409   FPLC   Amersham   AKTA Basic    
1-015   40371   3410   FPLC   Amersham   AKTA Basic   A900   1-015   40371  
3411   FPLC   Amersham   AKTA Basic   FRAC950   1-015   40371   3412   FPLC  
Amersham   AKTA Basic   INV907   1-015   40371   3413   FPLC   Amersham   AKTA
Basic   M925   1-015   40371   3414   FPLC   Amersham   AKTA Basic   P920  
1-015   40371   3415   FPLC   Amersham   AKTA Basic   UPC-900   1-015   41646  
3416   FPLC   Amersham   AKTA Purifier 10     1-015   41646   3417   FPLC  
Amersham   AKTA Purifier 11   Box900   1-015   41646   3418   FPLC   Amersham  
AKTA Purifier 12   pH/C900   1-015   41646   3419   FPLC   Amersham   AKTA
Purifier 13   UV900   1-015   41646   3420   FPLC   Amersham   AKTA Purifier 14
  P-900   1-015   41646   3421   FPLC   Amersham   AKTA Purifier 15   INV907  
1-015   41646   3422   FPLC   Amersham   AKTA Purifier 16   PV908   1-015  
41646   3423   FPLC   Amersham   AKTA Purifier 17   M925   1-015   41646   3424
  FPLC   Amersham   AKTA Purifier 18   FRAC920   1-015   41646   3425   FPLC  
Amersham   AKTA Purifier 19   P960   1-015     3304   Centrifuge   Eppendorf    
5415C   1-015     3431   Fraction Collector   Pharmacia   Superfrac   KB   1-015
    3478   Hotplate Stirrer   CMV   Equatherm     1-015     3483   Hotplate
Stirrer   Corning       1-015     3860   Power Supply   EC Apparatus     EC600  
1-015     3952   Rotor   Sorvall     GS3   1-015     3992   Shaker   Labline  
TiterPlate   4625   1-016   40582   3441   Freezer   Revco   -86  
ULT-2586-3SI-A36   1-016   41155   3450   Freezer   Thermo Revco   -86  
ULT-2586-3SI-A37   Z14R-236330-ZR 1-016   41231   3301   Centrifuge   Beckman
Coulter   Optima   L90K   1-016   41259   3358   Controller   Labline   Liquid  
  1-016   41601   3453   Freezer   Whirlpool       1-016   41602   3929  
Refrigerator   Kenmore      

 

8



--------------------------------------------------------------------------------

1-016   41603   3452   Freezer   VWR   -86   A5820414   S13F301297UF 1-016  
41604   3432   Freezer         1-016   41605   3782   Incubator Shaker   Labline
    3526   0587-0011 1-016   41606   3324   Centrifuge   Sorvall     RC3B  
8703493 1-016   41608   3325   Centrifuge   Sorvall     RC5B   1-016   41609  
3376   Dismembrator   Fisher     300   1-016   41611   3439   Freezer   Kenmore
    19   1-016   41612   3440   Freezer   Kenmore     19   1-016   41614   3928
  Refrigerator   Hotpoint       1-016   41640   3454   Freezer   Whirlpool      
1-016     3228   Balance   Ohaus   Harvard Trip   2kg-5lb   1-016     3435  
Freezer   Kenmore       1-016     3951   Rotor   Beckman     70Ti   1-020  
41167   3788   Liquid Handler   Tomtec   Quadra   3   1-020   41651   3307  
Centrifuge   Eppendorf     5415C   1-020   41678   3178   Auto Gamma Counter  
Perkin Elmer   Wizard   1470   4702408 1-020     3822   Mixer   Eppendorf  
Thermomixer   5426   1-020     4111   Vortexer   VWR       1-045   40470   3838
  Oven   Fisher   Isotemp     1-045   41032   3449   Freezer   Thermo Electron  
ULT-86   8695   810363-620 1-045   41151   3402   Enclosure   Labconco   Xpert  
  1-045   41168   4139   Waterbath   Thermo Precision     2872   201974-138
1-045   41191   3923   Refrigerator   Fisher       1-045   41193   3329  
Centrifuge   VWR   Galaxy   14D   1-045   41233   3660   HPLC   Agilent   1200
AnalytFC   G1364C   DE60555105 1-045   41233   3661   HPLC   Agilent   1200 Bin
Pump   G1312A   DE63057680 1-045   41233   3666   HPLC   Agilent   1200 Degasser
  G1379B   JP63704369 1-045   41233   3668   HPLC   Agilent   1200 FC/ALS Therm
  G1330B   DE60560257 1-045   41233   3669   HPLC   Agilent   1200 HiP-ALS  
G1367B   DE64556297 1-045   41233   3675   HPLC   Agilent   1200 Solvent Tray  
  1-045   41233   3678   HPLC   Agilent   1200 TCC   G1316A   DE63062853 1-045  
41233   3680   HPLC   Agilent   1200 VWD   G1314B   DE71358891 1-045   41234  
3919   Radio LC   ARC     V.ARC   1-045   41679   3157   Analyzer   Perkin Elmer
  Pyris   1TGA   537N6021401 1-045   41680   3295   Calorimeter   Perkin Elmer  
Diamond   DSC   1-045   41683   3746   HPLC   Waters     2690   1-045   41683  
3754   HPLC   Waters     996   1-045   41683   3755   HPLC   Waters    
WAT270852   1-045   41683   3765   HPLC   Waters   Solvent Tray     1-045  
41685   4027   Sorption Analyzer   VTI     SGA-100   1-045   41686   3786   Lamp
    High Pressure Mercury     1-045   41686   3812   Microscope   Nikon  
Diaphot   300  

 

9



--------------------------------------------------------------------------------

1-045   41686   3862   Power Supply   Nikon       1-045     3195   Balance  
Mettler     AT261   1-045     3209   Balance   Mettler Toledo     PB8001-S  
1-045     3219   Balance   Ohaus       1-045     3335   Chiller   Perkin Elmer  
    1-045     3336   Chiller   PolyScience       1-045     3337   Chiller  
PolyScience       1-045     3359   Cooling   Perkin Elmer   Intracooler   2P  
1-045     3361   Crimper   Perkin Elmer       1-045     3374   Digital
Electrobalance   CAHN     D-200   1-045     3473   Homogenizer   Omni     TH  
1-045     3569   Hotplate Stirrer   Thermolyne   Nuova II     1-045     3853  
pH Meter   Fisher     AB15   1-045     3941   Refrigerator   VWR     R406GABA  
R20C138070-RC 1-045     4035   Stirrer   IKA     RO15   1-045     4082   Ultra
Sonic Cleaner   Fisher     FS20H   1-045     4121   Vortexer   VWR   Digital    
1-047   40488   3448   Freezer   Thermo Electron   Plasma -40   8624   502714-33
1-047   40489   3445   Freezer   Thermo Electron   -86   8695   806239-245 1-047
  40839   3926   Refrigerator   Forma Pharmacy       1-047   40840   3446  
Freezer   Thermo Electron   -86   8695   809070-554 1-047   41219   3447  
Freezer   Thermo Electron   -86   8695   812144-785 1-047   41220   3444  
Freezer   Thermo Electron   -86   8695   812144-786 1-047   41689   3375  
Dishwasher   Miele   Professional   G7883-CD   1-054   40490   3690   HPLC  
Shimadzu     CBM-20A   L20234350179USB 1-054   40490   3695   HPLC   Shimadzu  
  DGU-20A5   SSI-5-0134 1-054   40490   3700   HPLC   Shimadzu     LC-20AC  
L20114250050USL 1-054   40490   3701   HPLC   Shimadzu     LC-20AD  
L20104350379USF 1-054   40490   3702   HPLC   Shimadzu     LC-20AD  
L20104350382USF 1-054   40490   3727   HPLC   Shimadzu     SIL-20AC  
L20174350074USG 1-054   40490   3736   HPLC   Shimadzu     SPD-20A  
L20134350055USA 1-054   40490   3742   HPLC   Shimadzu   Reservoir Tray    
L20304301759SL 1-054   40490   3794   Mass Spectrometer   Applied Biosystems  
LC/MS/MS   API4000   V04760404

 

10



--------------------------------------------------------------------------------

1-054   40863   3691   HPLC   Shimadzu     CBM-20A   L20234350247USD 1-054  
40863   3694   HPLC   Shimadzu     DGU-20A5   SSI-5-0126 1-054   40863   3703  
HPLC   Shimadzu     LC-20AD   L20104350380USF 1-054   40863   3704   HPLC  
Shimadzu     LC-20AD   L20104350386USF 1-054   40863   3711   HPLC   Shimadzu  
  LC-20AT   L20114250045USL 1-054   40863   3726   HPLC   Shimadzu     SIL-20AC
  L20174559178USA 1-054   40863   3738   HPLC   Shimadzu     SPD-20A  
L20134350134USC 1-054   40863   3741   HPLC   Shimadzu   Reservoir Tray    
L203043017635L 1-054   40863   3796   Mass Spectrometer   Applied Biosystems  
LC/MS/MS   API5000   AG01370510 1-054   40931   3353   Concentration Workstatin
  Caliper   Turbovap   96   1-054   41218   3830   Nitrogen Generator   Texol  
    1-054   41235   3948   Robot   Tecan   Freedom Evo     1-054   41245   3688
  HPLC   Shimadzu     CBM-20A   L20234450940USL 1-054   41245   3693   HPLC  
Shimadzu     DGU-20A5   SSI-5-0710 1-054   41245   3705   HPLC   Shimadzu    
LC-20AD   L20104451594USL 1-054   41245   3706   HPLC   Shimadzu     LC-20AD  
L20104451596USL 1-054   41245   3710   HPLC   Shimadzu     LC-20AT  
L20114450574USK 1-054   41245   3728   HPLC   Shimadzu     SIL-20AC  
L20174559179USA 1-054   41245   3735   HPLC   Shimadzu     SPD-20A  
L20134450444USL 1-054   41245   3740   HPLC   Shimadzu   Reservoir Tray    
L20304406306SL 1-054   41245   3797   Mass Spectrometer   Applied Biosystems  
LC/MS/MS   API5000   AG20550705 1-054   41263   3461   Generator   Pure Gas  
Zero Air     1-054   41692   3831   Nitrogen Generator   Texol       1-054  
41694   3317   Centrifuge   Eppendorf     5810R   30215 1-054     3214   Balance
  Mettler Toledo   Delta Range   AX205   1122061231 1-054     3397   Enclosure  
  Balance     1-054     3462   Generator   Pure Gas   Zero Air    

 

11



--------------------------------------------------------------------------------

1-054     3689   HPLC   Shimadzu     CBM-20A   L20234450941USL 1-054     3707  
HPLC   Shimadzu     LC-20AD   L20114450570USK 1-054     3708   HPLC   Shimadzu  
  LC-20AD   L20104451597USL 1-054     3709   HPLC   Shimadzu     LC-20AT  
SSI-5-0701 1-054     3729   HPLC   Shimadzu     SIL-20AC   L20174350079USG 1-054
    3737   HPLC   Shimadzu     SPD-20A   L20134450443USL 1-054     3743   HPLC  
Shimadzu   Reservoir Tray   DGU-20A5   L20304406305SL 1-054     3804  
MicroFraction Collector   Gilson     FC100   1-054     3832   Nitrogen Generator
  Texol   Genisys     1-054     4054   Table     Marble     1-054     4079  
Ultra Sonic Cleaner   Branson   Digital   5510R-DTH   1-054     4108   Vortexer
  Labnet     VX100   1-054     4109   Vortexer   Labnet     VX100   1-080  
40387   4045   Synthesizer   Personal Chemistry   Emrys Optimizer     1-080  
41243   3898   Pump   Welch   Dual   1402   1-080   41706   3302   Centrifuge  
Damon/IEC     HNSII   1-080   41707   3171   Apparatus   Parr   Hydrogenation  
  1-080   41708   3172   Apparatus   Parr   Hydrogenation     1-080   42048  
3897   Pump   Welch   Dual   1402   1-080   42054   3793   Lyopholizer   Virtis
  Freezemobile   25XL   1-084   40002   3332   Chiller   julaba     532   1-084
  40212   4066   Titrator   Mettler Toledo     DL31   1-084   40315   3339  
Chiller   Thermo Neslab     RTE7   1-084   40442   3841   Oven   Labline  
Squaroid   3618-5   0504-0797 1-084   40616   3974   Rotovap   Buchi     R-220  
1-084   40628   3407   Fermentation   Chemglass   Reactor     1-084   40806  
3247   Bath   Buchi     B-490   1-084   40806   3967   Rotovap   Buchi     R-205
  1-084   40847   3400   Enclosure   Labconco   Ventilation Station   XVS  
1-084   41084   3387   Docking Station   Mettler Toledo   MultiMax     1-084  
41084   3377   Dispenser Box   Mettler Toledo   MultiMax     1-084   41084  
3378   Dispenser Box   Mettler Toledo   MultiMax     1-084   41084   3388  
Electronic Box   Mettler Toledo       1-084   41084   3920   Reactor Box  
Mettler Toledo   MultiMax   RB04-50  

 

12



--------------------------------------------------------------------------------

1-084   41101   3263   Bath   Buchi     B-491   1-084   41101   3968   Rotovap  
Buchi     R-210   1-084   41214   3858   Portable IR Tool   Mettler Toledo  
ReactIR   iC10   1-084   41480   3555   Hotplate Stirrer   IKA   Ret Basic    
1-084   41498   3842   Oven   Labline   TempCon   R-N862010   2891603 1-084  
41570   3333   Chiller   julaba     FPW91   1-084   41571   3334   Chiller  
Lauda     UKT3000   1-084   41575   3443   Freezer   Sears     253.913918  
1-084   41575   3843   Oven   Napco   Vacuum   5831   1-084   41586   3183  
Balance   Mettler     AE-100   1-084   41587   3578   HPLC   Agilent   1100 ALS
  G1329A   DE14908184 1-084   41587   3585   HPLC   Agilent   1100 ALS Therm  
G1330B   DE13201435 1-084   41587   3593   HPLC   Agilent   1100 Bin Pump  
G1312A   DE14910097 1-084   41587   3594   HPLC   Agilent   1100 Col Com  
G1316A   DE14925184 1-084   41587   3619   HPLC   Agilent   1100 DAD   G1315B  
DE14914669 1-084   41587   3630   HPLC   Agilent   1100 Degasser   G1379A  
JP13202086 1-084   41587   3647   HPLC   Agilent   1100 Solvent Tray     1-084  
41590   3244   Bath   Buchi     B-481   1-084   41590   3953   Rotovap   Buchi  
  R-124   1-084   41592   3245   Bath   Buchi     B-481   1-084   41592   3954  
Rotovap   Buchi     R-124   1-084   41595   3576   HPLC   Agilent   1100 ALS  
G1313A   DE14917756 1-084   41595   3595   HPLC   Agilent   1100 Col Com  
G1316A   DE14925178 1-084   41595   3618   HPLC   Agilent   1100 DAD   G1315B  
DE14914660 1-084   41595   3620   HPLC   Agilent   1100 Degasser   G1322A  
JP05032337 1-084   41595   3642   HPLC   Agilent   1100 Quat Pump   G1311A  
DE14917313 1-084   41595   3645   HPLC   Agilent   1100 Solvent Tray     1-084  
41596   3577   HPLC   Agilent   1100 ALS   G1313A   DE14918926 1-084   41596  
3597   HPLC   Agilent   1100 Col Com   G1316A   DE14926988 1-084   41596   3616
  HPLC   Agilent   1100 DAD   G1315B   DE14915688 1-084   41596   3621   HPLC  
Agilent   1100 Degasser   G1322A   JP05033916 1-084   41596   3643   HPLC  
Agilent   1100 Quat Pump   G1311A   DE14918666 1-084   41596   3644   HPLC  
Agilent   1100 Solvent Tray     1-084   41597   3206   Balance   Mettler Toledo
    AG104   1-084   41598   3840   Oven   Labline   Squaroid     1-084   41684  
3815   Microscope   Olympus     BH2   1-084   41743   3810   Microscope   Nikon
  Diaphot     1-084     3200   Balance   Mettler     PJ15   1-084     3201  
Balance   Mettler     PM4000   1-084     3213   Balance   Mettler Toledo    
SB32000  

 

13



--------------------------------------------------------------------------------

1-084     3217   Balance   Mettler Toledo   Excellance   XS4002S   1-084    
3218   Balance   Mettler Toledo   Excellance   XS400S   1-084     3246   Bath  
Buchi     B-490   1-084     3265   Cabinet   Justrite   60 Gal   25600   1-084  
  3350   Circulator   Fisher   Isotemp   9100   1-084     3357   Controller  
Buchi     V-800   1-084     3511   Hotplate Stirrer   Corning       1-084    
3512   Hotplate Stirrer   Corning       1-084     3522   Hotplate Stirrer   IKA
    RCT Basic   1-084     3524   Hotplate Stirrer   IKA   C-Mag   HS7   1-084  
  3525   Hotplate Stirrer   IKA   C-Mag   HS7   1-084     3526   Hotplate
Stirrer   IKA   RCT Basic     1-084     3527   Hotplate Stirrer   IKA   RCT
Basic     1-084     3528   Hotplate Stirrer   IKA   RCT Basic     1-084     3529
  Hotplate Stirrer   IKA   RCT Basic     1-084     3532   Hotplate Stirrer   IKA
  RCT Basic     1-084     3554   Hotplate Stirrer   IKA   RET     1-084     3575
  HPLC   Agilent   1100 ALS   G1313A   DE43627671 1-084     3596   HPLC  
Agilent   1100 Col Com   G1316A   DE43644840 1-084     3617   HPLC   Agilent  
1100 DAD   G1315B   DE43624025 1-084     3631   HPLC   Agilent   1100 Degasser  
G1379A   JP40719862 1-084     3641   HPLC   Agilent   1100 Quat Pump   G1311A  
DE43629931 1-084     3646   HPLC   Agilent   1100 Solvent Tray     1-084    
3800   Melting Point Apparatus   Thomas Hoover   UniMelt     1-084     3828  
Module   Biotage   Radial Compression   75 Flash   1-084     3857   pH Meter  
Fisher   Accumet   AP62   1-084     3859   Power Box   Mettler Toledo      
1-084     3892   Pump   Welch     2025   1-084     3893   Pump   Welch     2025
  1-084     3894   Pump   Welch     2025   1-084     3895   Pump   Welch    
2025   1-084     3900   Pump   Welch   GEM 1.0   8890   1-084     3940  
Refrigerator   VWR       1-084     3965   Rotovap   Buchi     R-200   1-084    
4034   Stirrer   Fisher     SL600   1-084     4042   Stirrer Control Satelite  
Mettler Toledo       1-084     4069   Transformer   Superior Electric  
Powerstat   L116C   1-084     4086   Universal Control Box   Mettler Toledo    
  1-084     4092   Vacuum   Welch     2025  

 

14



--------------------------------------------------------------------------------

1-084     4104   Vortexer   Fisher   Genie   2   1-084     4110   Vortexer   SI
  Genie   2   1-095     3833   NMR   Varian     500/54.1ASP   16665 1-095    
3834   NMR   Varian   Mercury   300   1-190   40163   3799   Mass Spectrometer  
PE Sciex   LC/MS/MS   API2000   1-190     3180   Auto Sampler   Perkin Elmer  
Series 200     293N0090907 1-190     3458   Generator   Pure Gas   Genisys    
1-190     3459   Generator   Pure Gas   Zero Air     1-190     3696   HPLC  
Shimadzu     FCV-12AH   C20433680919SM 1-190     3697   HPLC   Shimadzu    
FCV-12AH   C20433680920SM 1-190     3717   HPLC   Shimadzu     LC-8A  
C20204303970LP 1-190     3718   HPLC   Shimadzu     LC-8A   C20203502430LP 1-190
    3719   HPLC   Shimadzu     SC-10ADVP   C20963851316US 1-190     3720   HPLC
  Shimadzu     SC-10ADVP   C20963851295US 1-190     3721   HPLC   Shimadzu    
SCL-10AVP   C21013851216US 1-190     3722   HPLC   Shimadzu     SCL-10AVP  
C21013851217US 1-190     3732   HPLC   Shimadzu     SPD-10AVP   C20993850531US
1-190     3733   HPLC   Shimadzu     SPD-10AVP   C20994051178US 1-190     3744  
HPLC   Shimadzu   Valve Interface     C20783600806KG 1-190     3787   Liquid
Handler   Gilson     215   1-190     3798   Mass Spectrometer   PE Sciex    
API150EX   A2990104 1-190     4127   Water Purifier   Labconco   WaterPro   PS  
BSL-2   41738   3300   Centrifuge   Beckman   Microfuge   E   BSL-2   41741  
3813   Microscope   Nikon   Optiphot   2   BSL-2   41744   3474   Hood   Baker
Co     SG600   50696 BSL-2   140008   3778   Incubator   Napco   C02     Chem 1
  40213   3916   Pump   Welch   GEM 1.0   8890   Chem 1   40263   3888   Pump  
Welch     1402  

 

15



--------------------------------------------------------------------------------

Chem 1   40304   3909   Pump   Welch   GEM 1.0   8890   Chem 1   40369   3906  
Pump   Welch   GEM 1.0   8890   Chem 1   40379   3914   Pump   Welch   GEM 1.0  
8890   Chem 1   40380   3913   Pump   Welch   GEM 1.0   8890   Chem 1   40429  
3884   Pump   Welch     1402   Chem 1   40471   3889   Pump   Welch     1402  
Chem 1   40528   3878   Pump   Vacubrand     MD1CAK EK   Chem 1   40630   3918  
Pump   Welch   W Series 3   8907   Chem 1   40783   3908   Pump   Welch   GEM
1.0   8890   Chem 1   40810   3792   Lyopholizer   Labconco       051248570A
Chem 1   40848   3401   Enclosure   Labconco   Ventilation Station   XVS   Chem
1   40876   3912   Pump   Welch   GEM 1.0   8890   Chem 1   40930   3949   Robot
  Waters   Sample Manager   2767   Chem 1   41109   3256   Bath   Buchi    
B-491   Chem 1   41109   3973   Rotovap   Buchi     R-210   Chem 1   41149  
3340   Chromatography   Biotage     SP1   SPXFCE0651001 Chem 1   41202   3907  
Pump   Welch   GEM 1.0   8890   Chem 1   41228   3879   Pump   Welch     1400  
Chem 1   41269   3255   Bath   Buchi     B-490   Chem 1   41269   3961   Rotovap
  Buchi     R-200   Chem 1   41296   3257   Bath   Buchi     B-491   Chem 1  
41458   3176   Aspirator   Cole Parmer     7049-00   Chem 1   41461   3883  
Pump   Welch     1402   Chem 1   41464   3959   Rotovap   Buchi     R-200   Chem
1   41471   3550   Hotplate Stirrer   IKA   RCT Basic     Chem 1   41475   3911
  Pump   Welch   GEM 1.0   8890   Chem 1   41476   3175   Aspirator   Cole
Parmer     7049-00   Chem 1   41479   3177   Aspirator   Sibata       Chem 1  
41481   3848   Oven   VWR     13054   Chem 1   41483   3980   Rotovap   Buchi  
  RE121   Chem 1   41484   3549   Hotplate Stirrer   IKA   RCT Basic     Chem 1
  41485   3553   Hotplate Stirrer   IKA   RCT Basic     Chem 1   41486   3881  
Pump   Welch     1402   Chem 1   41488   3232   Bath   Buchi     B-461   Chem 1
  41488   3983   Rotovap   Buchi     RE121   Chem 1   41489   3887   Pump  
Welch     1402   Chem 1   41490   3254   Bath   Buchi     B-490   Chem 1   41490
  3960   Rotovap   Buchi     R-200   Chem 1   41492   3891   Pump   Welch    
1402N   Chem 1   41495   3365   Desiccator   Sanplatec   Dry-Keeper     Chem 1  
41496   3184   Balance   Mettler     AE163   Chem 1   41497   3364   Desiccator
  Buchi   Dry-Keeper     Chem 1   41501   3551   Hotplate Stirrer   IKA   RCT
Basic     Chem 1   41502   3552   Hotplate Stirrer   IKA   RCT Basic     Chem 1
  41503   3890   Pump   Welch     1402   Chem 1   41507   3958   Rotovap   Buchi
    R-124  

 

16



--------------------------------------------------------------------------------

Chem 1   41508   3874   Pump   Precision     10422   Chem 1   41509   3882  
Pump   Welch     1402   Chem 1   41520   3233   Bath   Buchi     B-461   Chem 1
  41520   3976   Rotovap   Buchi     RE111   Chem 1   41535   3240   Bath  
Buchi     B-465   Chem 1   41535   3982   Rotovap   Buchi     RE121   Chem 1  
41538   3915   Pump   Welch   GEM 1.0   8890   Chem 1   41542   3236   Bath  
Buchi     B-461   Chem 1   41542   3975   Rotovap   Buchi     RE111   Chem 1  
41544   3886   Pump   Welch     1402   Chem 1   41563   3235   Bath   Buchi    
B-461   Chem 1   41563   3984   Rotovap   Buchi     RE121   Chem 1   41593  
3839   Oven   Fisher   Isotemp   500   Chem 1   41594   3880   Pump   Welch    
1402   Chem 1   41600   3981   Rotovap   Buchi     RE121   Chem 1   41705   3355
  Condenser   GeneVac     VC3000D   Chem 1   41705   3404   Evaporator   GeneVac
    HT4   Chem 1   41705   3872   Pump   GeneVac     CVP100   Chem 1     3170  
Apparatus   Laboratory Devices   Chem-Dry     Chem 1     3188   Balance  
Mettler     AE240   Chem 1     3190   Balance   Mettler     AE260   Chem 1    
3191   Balance   Mettler     AE260   Chem 1     3192   Balance   Mettler    
AE260S   Chem 1     3197   Balance   Mettler     BB2400   Chem 1     3198  
Balance   Mettler     BB2400   Chem 1     3229   Balance   Ohaus   Precision
Advanced   GT4800   Chem 1     3234   Bath   Buchi     B-461   Chem 1     3237  
Bath   Buchi     B-461   Chem 1     3238   Bath   Buchi     B-461   Chem 1    
3241   Bath   Buchi     B-481   Chem 1     3253   Bath   Buchi     B-490   Chem
1     3258   Bath   Buchi     B-491   Chem 1     3266   Cabinet   Justrite   60
Gal   25600   Chem 1     3298   Centrifuge   B-Braun   Sigma   113   Chem 1    
3338   Chiller   Thermo Neslab     CB80   Chem 1     3341   Chromatography  
Biotage     SP1   SPXFCE0729007 Chem 1     3395   ELSD   Alltech     2000   Chem
1     3405   Evaporator   Helix       Chem 1     3426   Fraction Collector  
ISCO   CombiFlash Foxy   200   Chem 1     3427   Fraction Collector   ISCO  
Foxy   200   Chem 1     3467   Heatblock   VWR   4 Block   949033   526 Chem 1  
  3479   Hotplate Stirrer   Cole Parmer     4657   Chem 1     3489   Hotplate
Stirrer   Corning       Chem 1     3490   Hotplate Stirrer   Corning      

 

17



--------------------------------------------------------------------------------

Chem 1     3491   Hotplate Stirrer   Corning       Chem 1     3492   Hotplate
Stirrer   Corning       Chem 1     3493   Hotplate Stirrer   Corning       Chem
1     3494   Hotplate Stirrer   Corning       Chem 1     3495   Hotplate Stirrer
  Corning       Chem 1     3496   Hotplate Stirrer   Corning       Chem 1    
3497   Hotplate Stirrer   Corning       Chem 1     3498   Hotplate Stirrer  
Corning       Chem 1     3499   Hotplate Stirrer   Corning       Chem 1     3500
  Hotplate Stirrer   Corning       Chem 1     3501   Hotplate Stirrer   Corning
      Chem 1     3502   Hotplate Stirrer   Corning       Chem 1     3503  
Hotplate Stirrer   Corning       Chem 1     3505   Hotplate Stirrer   Corning  
    Chem 1     3506   Hotplate Stirrer   Corning       Chem 1     3507  
Hotplate Stirrer   Corning       Chem 1     3508   Hotplate Stirrer   Corning  
    Chem 1     3509   Hotplate Stirrer   Corning       Chem 1     3510  
Hotplate Stirrer   Corning       Chem 1     3520   Hotplate Stirrer   Corning  
  PC-420D   Chem 1     3523   Hotplate Stirrer   IKA     RCT S21   Chem 1    
3558   Hotplate Stirrer   IKAMag   RCT     Chem 1     3559   Hotplate Stirrer  
IKAMag   RCT     Chem 1     3560   Hotplate Stirrer   PMC   Dataplate     Chem 1
    3562   Hotplate Stirrer   Tekmar     RCT   Chem 1     3563   Hotplate
Stirrer   Tekmar   RCT     Chem 1     3564   Hotplate Stirrer   Tekmar   RCT    
Chem 1     3565   Hotplate Stirrer   Tekmar   RCT     Chem 1     3567   Hotplate
Stirrer   Tekmar   RET     Chem 1     3685   HPLC   ISCO   16 Column Module    
202K20235 Chem 1     3686   HPLC   ISCO   Pump Detector     203G20120 Chem 1    
3764   HPLC   Waters   Solvent Inlets   DSC   Chem 1     3856   pH Meter  
Fisher   Accumet   AP62   Chem 1     3863   Prep LC System   Waters   Controller
    Chem 1     3864   Prep LC System   Waters   Dual A D   2487   Chem 1    
3865   Prep LC System   Waters   Sample Injector     Chem 1     3866   Prep LC
System   Waters   UV Fraction Manager   Chem 1     3875   Pump   Precision    
10422   Chem 1     3876   Pump   Precision     10422   Chem 1     3877   Pump  
Precision     DD20   Chem 1     3885   Pump   Welch     1402   Chem 1     3910  
Pump   Welch   GEM 1.0   8890   Chem 1     3921   Refrigerator         Chem 1  
  3922   Refrigerator   Baxter   CryoFridge     Chem 1     3977   Rotovap  
Buchi     RE111   Chem 1     3978   Rotovap   Buchi     RE111  

 

18



--------------------------------------------------------------------------------

Chem 1     3979   Rotovap   Buchi     RE121   Chem 1     4029   Stirrer  
Corning       Chem 1     4030   Stirrer   Corning       Chem 1     4033  
Stirrer   Corning     PC-410D   Chem 1     4036   Stirrer   IKA   Basic   KMO2  
Chem 1     4037   Stirrer   VWR     200   Chem 1     4038   Stirrer   VWR    
200   Chem 1     4039   Stirrer   VWR     200   Chem 1     4040   Stirrer   VWR
    200   Chem 1     4043   Storage   Airgas   DryIce     Chem 1     4080  
Ultra Sonic Cleaner   Fisher     FS14   Chem 1     4081   Ultra Sonic Cleaner  
Fisher     FS-14   Chem 1     4083   Ultra Sonic Cleaner   Fisher     FS30  
Chem 2   40179   4105   Vortexer   Glas-col   Multi-Pulse     300736 Chem 2  
40266   3249   Bath   Buchi     B-490   Chem 2   40266   3962   Rotovap   Buchi
    R-200   Chem 2   40347   3250   Bath   Buchi     B-490   Chem 2   40347  
3963   Rotovap   Buchi     R-200   Chem 2   40714   3939   Refrigerator   VWR  
    Chem 2   40715   3937   Refrigerator   VWR       Chem 2   40874   3904  
Pump   Welch   GEM 1.0   8890   Chem 2   40933   3345   Chromatography   Biotage
  Flash Purification   SP1   SPX0609-004 Chem 2   41097   3557   Hotplate
Stirrer   IKA   RET Control-viscC     Chem 2   41102   3259   Bath   Buchi    
B-491   Chem 2   41102   3969   Rotovap   Buchi     R-210   Chem 2   41108  
3574   HPLC   Agilent   1100 ALS   G1313A   DE33226602 Chem 2   41108   3615  
HPLC   Agilent   1100 DAD   G1315B   DE40502819 Chem 2   41108   3632   HPLC  
Agilent   1100 Dessager   G1319A   JP40717680 Chem 2   41108   3639   HPLC  
Agilent   1100 Quat Pump   G1311A   DE40928495 Chem 2   41108   3649   HPLC  
Agilent   1100 Solvent Tray     Chem 2   41108   3676   HPLC   Agilent   1200
TCC   G1315B   DE63059849 Chem 2   41110   3260   Bath   Buchi     B-491   Chem
2   41110   3971   Rotovap   Buchi     R-210   Chem 2   41111   3262   Bath  
Buchi     B-491   Chem 2   41111   3972   Rotovap   Buchi     R-210   Chem 2  
41165   3544   Hotplate Stirrer   IKA   RCT Basic     Chem 2   41166   3261  
Bath   Buchi     B-491   Chem 2   41166   3970   Rotovap   Buchi     R-210  
Chem 2   41196   4094   Vacuum   Welch   Dry System   2027   Chem 2   41205  
3349   Chromatography   ISCO   CombiFlash Companion     Chem 2   41236   3347  
Chromatography   Biotage   Flash Purification   SP1   SPXFCE0710002 Chem 2  
41237   3659   HPLC   Agilent   1200 ALS   G1329A   DE64761591 Chem 2   41237  
3663   HPLC   Agilent   1200 DAD   G1315B   DE63058148 Chem 2   41237   3664  
HPLC   Agilent   1200 Degasser   G1322A   JP62358095 Chem 2   41237   3672  
HPLC   Agilent   1200 Quat Pump   G1311A   DE62960516 Chem 2   41237   3673  
HPLC   Agilent   1200 Solvent Tray    

 

19



--------------------------------------------------------------------------------

Chem 2   41237   3677   HPLC   Agilent   1200 TCC   G1316A   DE63062657 Chem 2  
41237   4084   Ultra Sonic Cleaner   Fisher     FS30   Chem 2   41267   3252  
Bath   Buchi     B-490   Chem 2   41267   3964   Rotovap   Buchi     R-200  
Chem 2   41268   3248   Bath   Buchi     B-490   Chem 2   41268   3966   Rotovap
  Buchi     R-200   Chem 2   41295   3343   Chromatography   Biotage   Flash
Purification   SP1   SPX0725011 Chem 2   41450   3251   Bath   Buchi     B-490  
Chem 2   41450   3955   Rotovap   Buchi     R-124   Chem 2   41463   3536  
Hotplate Stirrer   IKA   RCT Basic     Chem 2   41469   3346   Chromatography  
Biotage   Flash Purification   SP1   SPXFC0607002 Chem 2   41474   3543  
Hotplate Stirrer   IKA   RCT Basic     Chem 2   41480   3537   Hotplate Stirrer
  IKA   RCT Basic     Chem 2   41482   3905   Pump   Welch   GEM 1.0   8890  
Chem 2   41491   3521   Hotplate Stirrer   IKA       Chem 2   41506   3239  
Bath   Buchi     B-461   Chem 2   41506   3986   Rotovap   Buchi     RE121  
Chem 2   41511   3538   Hotplate Stirrer   IKA   RCT Basic     Chem 2   41513  
3530   Hotplate Stirrer   IKA   RCT Basic     Chem 2   41514   3166   Apparatus
  Laboratory Devices   Chem-Dry     Chem 2   41515   3533   Hotplate Stirrer  
IKA   RCT Basic     Chem 2   41516   3534   Hotplate Stirrer   IKA   RCT Basic  
  Chem 2   41518   3531   Hotplate Stirrer   IKA   RCT Basic     Chem 2   41521
  3546   Hotplate Stirrer   IKA   RCT Basic     Chem 2   41522   3556   Hotplate
Stirrer   IKA   Ret Basic     Chem 2   41527   3399   Enclosure   Labconco      
060352525A Chem 2   41528   3187   Balance   Mettler     AE-200   Chem 2   41529
  3194   Balance   Mettler     AJ-100   Chem 2   41530   3167   Dessicator  
Sanplatec       Chem 2   41531   4087   UV Vis Detector   ISCO   CombiFlash  
UA-6   Chem 2   41532   3985   Rotovap   Buchi     RE121   Chem 2   41533   3542
  Hotplate Stirrer   IKA   RCT Basic     Chem 2   41536   3540   Hotplate
Stirrer   IKA   RCT Basic     Chem 2   41539   3545   Hotplate Stirrer   IKA  
RCT Basic     Chem 2   41543   3169   Apparatus   Laboratory Devices   Chem-Dry
    Chem 2   41547   3243   Bath   Buchi     B-481   Chem 2   41547   3957  
Rotovap   Buchi     R-124   Chem 2   41552   3539   Hotplate Stirrer   IKA   RCT
Basic     Chem 2   41554   3193   Balance   Mettler     AE-420   Chem 2   41555
  3366   Desiccator   Sanplatec   Dry-Keeper     Chem 2   41557   3579   HPLC  
Agilent   1100 ALS   G1329A   DE11106595 Chem 2   41557   3584   HPLC   Agilent
  1100 ALS Therm   G1330A   DE82207170 Chem 2   41557   3598   HPLC   Agilent  
1100 Col Com   G1316A   DE11119975 Chem 2   41557   3614   HPLC   Agilent   1100
DAD   G1315B   DE11111923

 

20



--------------------------------------------------------------------------------

Chem 2   41557   3622   HPLC   Agilent   1100 Degasser   G1322A   JP05028344
Chem 2   41557   3640   HPLC   Agilent   1100 Quat Pump   G1311A   DE11113783
Chem 2   41557   3648   HPLC   Agilent   1100 Solvent Tray     Chem 2   41558  
3182   Balance   Mettler     AE-100   Chem 2   41559   3836   Oven   Blue M    
  Chem 2   41560   3938   Refrigerator   VWR       Chem 2   41565   3242   Bath
  Buchi     B-481   Chem 2   41565   3956   Rotovap   Buchi     R-124   Chem 2  
41566   3547   Hotplate Stirrer   IKA   RCT Basic     Chem 2   41568   3548  
Hotplate Stirrer   IKA   RCT Basic     Chem 2   42005   3342   Chromatography  
Biotage   Flash Purification   SP1   SPXPC0751001 Chem 2   42006   3155   Pump  
Vacubrand     CVC2000II   Chem 2   42013   3687   HPLC   Shimadzu     CBM-20A  
L20234551394USI Chem 2   42013   3698   HPLC   Shimadzu     FRC-10A   Chem 2  
42013   3714   HPLC   Shimadzu     LC-8A   Chem 2   42013   3715   HPLC  
Shimadzu     LC-8A   Chem 2   42013   3716   HPLC   Shimadzu     LC-8A   Chem 2
  42013   3725   HPLC   Shimadzu     SIL-10AP   C21324550095 Chem 2   42013  
3734   HPLC   Shimadzu     SPD-20A   L20134550621USI Chem 2   42015   3925  
Refrigerator   Fisher   Isotemp   R411XA16   V19P646701VP Chem 2   41517; 40860
  3216   Balance   Mettler Toledo   Delta Range   XS-204   1126461052 Chem 2    
3164   Apparatus   Electrothermo   Mel-Temp     Chem 2     3165   Apparatus  
Laboratory Devices   Chem-Dry     Chem 2     3168   Apparatus  
Laboratory Devices   Chem-Dry     Chem 2     3173   Apparatus   SRS   Opti-Melt
    Chem 2     3203   Balance   Mettler   Delta Range   PJ-3600   Chem 2    
3204   Balance   Mettler   Delta Range   PM4800   Chem 2     3319   Centrifuge  
IEC   Clinical     Chem 2     3344   Chromatography   Biotage   Flash
Purification   SP1   SPXFC0504005 Chem 2     3348   Chromatography   ISCO  
CombiFlash     Chem 2     3367   Desiccator   Sanplatec   Dry-Keeper     Chem 2
    3368   Desiccator   Sanplatec   Dry-Keeper     Chem 2     3369   Desiccator
  Sanplatec   Dry-Keeper     Chem 2     3428   Fraction Collector   ISCO   Foxy
Jr     Chem 2     3429   Fraction Collector   ISCO   Foxy Jr     Chem 2     3430
  Fraction Collector   ISCO   Foxy Jr     Chem 2     3513   Hotplate Stirrer  
Corning       Chem 2     3514   Hotplate Stirrer   Corning       Chem 2     3515
  Hotplate Stirrer   Corning       Chem 2     3516   Hotplate Stirrer   Corning
      Chem 2     3517   Hotplate Stirrer   Corning      

 

21



--------------------------------------------------------------------------------

Chem 2     3518   Hotplate Stirrer   Corning       Chem 2     3535   Hotplate
Stirrer   IKA   RCT Basic     Chem 2     3541   Hotplate Stirrer   IKA   RCT
Basic     Chem 2     3561   Hotplate Stirrer   Radleys Discovery       Chem 2  
  3566   Hotplate Stirrer   Tekmar   RCT     Chem 2     3692   HPLC   Shimadzu  
  DGU-14A   Chem 2     3699   HPLC   Shimadzu     FRC-10A   C20374003080YS Chem
2     3712   HPLC   Shimadzu     LC-8A   Chem 2     3713   HPLC   Shimadzu    
LC-8A   C20204003131LP Chem 2     3723   HPLC   Shimadzu     SCL-10AVP  
C21014153207US Chem 2     3724   HPLC   Shimadzu     SIL-10AP   Chem 2     3730
  HPLC   Shimadzu     SL-10AP   Chem 2     3731   HPLC   Shimadzu     SPD-10AVP
  C20994151327US Chem 2     3739   HPLC   Shimadzu   Column Holder     Chem 2  
  3760   HPLC   Waters   Controller     Chem 2     3761   HPLC   Waters   Dual A
D   2487   Chem 2     3762   HPLC   Waters   Sample Injector     Chem 2     3763
  HPLC   Waters   Solvent Inlets     Chem 2     3766   HPLC   Waters   UV
Fraction Manager   Chem 2     3845   Oven   Precision     STM80   11AS-3 Chem 2
    3846   Oven   Shell laboratories       Chem 2     3899   Pump   Welch   GEM
1.0   8890   Chem 2     3901   Pump   Welch   GEM 1.0   8890   Chem 2     3902  
Pump   Welch   GEM 1.0   8890   Chem 2     3903   Pump   Welch   GEM 1.0   8890
  Chem 2     3917   Pump   Welch   Vacuum     Chem 2     3950   Robot   Waters  
Sample Manager   2767   Chem 2     4044   Storage   BC Dry Ice   Dry Ice    
Chem 2     4085   Ultra Sonic Cleaner   Fisher     FS30H   RTB020514489 Chem 2  
  4088   UV Vis Detector   ISCO   CombiFlash   UA-6   Chem 2     4093   Vacuum  
Welch   Dry System   2027   Hallway   41947   3768   Ice Maker   Hoshizaki    
F-1000 MAE   Pharm Lab   40009   3993   Shaker   New Brunswick   Innova   2100  
990626013 Pharm Lab   40466   4077   Ultra Sonic Cleaner   Branson     8510R-DTH
  Pharm Lab   41144   4067   Titrator   Mettler Toledo     T50   Pharm Lab  
41150   3847   Oven   Thermo Precision   Thelco   6544   602699-34

 

22



--------------------------------------------------------------------------------

Pharm Lab   41232   4068   Titrator   Mettler Toledo   Karl Fischer   DL38  
Pharm Lab   41418   3751   HPLC   Waters     2996   A04296507M Pharm Lab   41713
  3457   GC   Agilent   6890N   G1540N   US10535052 Pharm Lab   41713   3372  
Detector   Agilent   Mass Selective   5973-G2577A   US52440862 Pharm Lab   41713
  4070   Tray   Agilent     G2614A   CN53536395 Pharm Lab   41714   3987  
Sampler   Agilent   Head Space   G1888   IT00520010 Pharm Lab   41715   3354  
Concentration Workstatin   Caliper   Turbovap   LV   Pharm Lab   41716   3745  
HPLC   Waters     2690   C00SM4982M Pharm Lab   41717   3752   HPLC   Waters    
2996   A04296495M Pharm Lab   41719   3750   HPLC   Waters     2996   A04SMH069M
Pharm Lab   41721   3383   Dissolution   Varian     VK7030   9-0475-0705 Pharm
Lab   41722   3381   Dissolution   Vankel     VK-7000   Pharm Lab   41723   4028
  Spectrophotometer   Hewlet Packard     8453   Pharm Lab   41724   3379  
Dissolution   Distek   Disso Prep   X8   Pharm Lab   41726   3398   Enclosure  
Flow Scieneces       Pharm Lab   41727   3207   Balance   Mettler Toledo    
AX205   Pharm Lab   41728   3205   Balance   Mettler Toledo     AB104-S   Pharm
Lab   41729   3360   Coulometer   Mettler Toledo     DL-39   Pharm Lab     3174
  Apparatus   Varian   Automated Disintegration   VK100   Pharm Lab     3179  
Auto Sampler   Agilent     7683 B Series   Pharm Lab     3296   Centrifuge      
  Pharm Lab     3370   Desiccator   Scienceware       Pharm Lab     3371  
Desiccator   Scienceware      

 

23



--------------------------------------------------------------------------------

Pharm Lab   3380   Dissolution   Vankel     17-2400   Pharm Lab   3382  
Dissolution   Vankel     VK8000   Pharm Lab   3384   Dissolution   Varian    
VK-8000   Pharm Lab   3385   Dissolution   Varian     VK-806   Pharm Lab   3386
  Dissolution   Varian     VK-808   Pharm Lab   3434   Freezer   Amana      
Pharm Lab   3456   Friabilator   Varian       Pharm Lab   3570   Hotplate
Stirrer   Thermolyne   Nuova II     Pharm Lab   3572   Hotplate Stirrer   VWR  
    Pharm Lab   3747   HPLC   Waters     2695   A04SM4774M Pharm Lab   3748  
HPLC   Waters     2695   A04SM4785M Pharm Lab   3749   HPLC   Waters     2695  
A04SM4777M Pharm Lab   3753   HPLC   Waters     486   I97486777M Pharm Lab  
3756   HPLC   Waters     WAT270852   Pharm Lab   3757   HPLC   Waters    
WAT270852   A04SMH067M Pharm Lab   3758   HPLC   Waters     WAT270852  
A04SMH098M Pharm Lab   3759   HPLC   Waters     WAT270852   A042960499M Pharm
Lab   3785   Induction Cap Sealer   Entercon   Compack   Jr   Pharm Lab   3855  
pH Meter   Fisher   Accumet   AB15   Pharm Lab   3873   Pump   Hewlet Packard  
  89502B   Pharm Lab   3990   Shaker   Crescent   Wig-L-Bug     Pharm Lab   4025
  Sonic Sifter   ATM       Pharm Lab   4041   Stirrer   VWR   High Volume    

 

24



--------------------------------------------------------------------------------

Pharm Lab     4056   Table     Marble     Vitro Lab   40000   3779   Incubator  
Techne   Hybridiser   HB-1D   Vitro Lab   40180   3826   Mixer   Glas-col  
Large Capacity     Vitro Lab   40215   3581   HPLC   Agilent   1100 ALS   G1329A
  DE11107284 Vitro Lab   40215   3588   HPLC   Agilent   1100 ALS Therm   G1330B
  DE13200469 Vitro Lab   40215   3604   HPLC   Agilent   1100 Col Com   G1316A  
DE11122594 Vitro Lab   40215   3611   HPLC   Agilent   1100 DAD   G1315B  
DE11113261 Vitro Lab   40215   3624   HPLC   Agilent   1100 Degasser   G1322A  
JP05030595 Vitro Lab   40215   3636   HPLC   Agilent   1100 Quat Pump   G1311A  
DE11115495 Vitro Lab   40215   3652   HPLC   Agilent   1100 Solvent Tray    
Vitro Lab   40279   4119   Vortexer   VWR     VX2500   Vitro Lab   40299   4091
  Vacufuge   Eppendorf     5301   2482 Vitro Lab   40312   4060   Thermo Cycler
  BioRad   iCycler     Vitro Lab   40365   3896   Pump   Welch   Chemstar  
1400N   Vitro Lab   40372   3791   Liquid Scintillation   Wallac   Trilux  
1450021   4502001 Vitro Lab   40565   3590   HPLC   Agilent   1100 ALS Therm  
G1330B   DE13200206 Vitro Lab   40565   3603   HPLC   Agilent   1100 Col Com  
G1316A   DE11122586 Vitro Lab   40565   3612   HPLC   Agilent   1100 DAD  
G1315B   DE11113268 Vitro Lab   40565   3623   HPLC   Agilent   1100 Degasser  
G1322A   JP05030606 Vitro Lab   40565   3637   HPLC   Agilent   1100 Quat Pump  
G1311A   DE11115497 Vitro Lab   40565   3651   HPLC   Agilent   1100 Solvent
Tray     Vitro Lab   40565   3658   HPLC   Agilent   1100 WPALS   G1367A  
DE43604000 Vitro Lab   40725   4089   Vacufuge   Eppendorf      

 

25



--------------------------------------------------------------------------------

Vitro Lab   40856   3849   Oxytherm   Hamsatch   Oxytherm   2526   Vitro Lab  
41113   3408   Flow Scintillation Analyzer   Perkin Elmer   Radiomatic   625TR  
Vitro Lab   41145   4059   Thermo Cycler   BioRad   DNA Engineer     Vitro Lab  
41163   3808   Microplate Reader   Molecular Devices   Spectra Max   M5e  
MVE02075 Vitro Lab   41229   3774   Imager   BioRad       Vitro Lab   41230  
3662   HPLC   Agilent   1200 DAD   G1315B   DE63057147 Vitro Lab   41230   3665
  HPLC   Agilent   1200 Degasser   G1322A   JP62355813 Vitro Lab   41230   3667
  HPLC   Agilent   1200 FC/ALS Therm   G1330B   DE60557683 Vitro Lab   41230  
3670   HPLC   Agilent   1200 HiP-ALS   G1367B   DE63055753 Vitro Lab   41230  
3671   HPLC   Agilent   1200 Quat Pump   G1311A   DE62958342 Vitro Lab   41230  
3674   HPLC   Agilent   1200 Solvent Tray     Vitro Lab   41230   3679   HPLC  
Agilent   1200 TCC   G1316A   DE63059389 Vitro Lab   41230   3681   HPLC  
Agilent   Interface   35900E   Vitro Lab   41239   4063   Thermo Cycler   BioRad
  iCycler   MyiQ   Vitro Lab   41252   3790   Liquid Scintillation   Beckman
Coulter   MultiPurpose   LS-6500   7071374 Vitro Lab   41271   3403   Enclosure
  Labconco   Xpert     Vitro Lab   41294   3406   Evaporator   Organomation Assc
  OA-SYS/N-EVAP   112   Vitro Lab   41617   3327   Centrifuge   Sorvall   Legend
  RT   Vitro Lab   41618   3805   Microplate Reader   Molecular Devices     LMAX
  Vitro Lab   41620   3823   Mixer   Eppendorf   Thermomixer   R   Vitro Lab  
41621   3781   Incubator   Thermolyne   Culture   37900   Vitro Lab   41626  
3303   Centrifuge   Eppendorf     5415   Vitro Lab   41627   3994   Shaker   VWR
  Waver    

 

26



--------------------------------------------------------------------------------

Vitro Lab   41628   3997   Shaking Waterbath   American     YB-531   Vitro Lab  
41629   3318   Centrifuge   IEC   Clinical     Vitro Lab   41630   3932  
Refrigerator   Kenmore       Vitro Lab   41631   3436   Freezer   Kenmore      
Vitro Lab   41632   3305   Centrifuge   Eppendorf     5415C   Vitro Lab   41633
  3825   Mixer   Eppendorf   Thermomixer   R   Vitro Lab   41637   4061   Thermo
Cycler   BioRad   iCycler   MyiQ   Vitro Lab   41639   4062   Thermo Cycler  
BioRad   iCycler   MyiQ   Vitro Lab   41642   3437   Freezer   Kenmore     18  
Vitro Lab   41643   3227   Balance   Ohaus   Analytical Plus   AP250D  
Vitro Lab   41644   3806   Microplate Reader   Molecular Devices   Spectra Max  
190   Vitro Lab   41645   3780   Incubator   Thermolyne     I42300   Vitro Lab  
41647   3438   Freezer   Kenmore     19   Vitro Lab   41648   3583   HPLC  
Agilent   1100 ALS   G1329A   DE23909400 Vitro Lab   41648   3586   HPLC  
Agilent   1100 ALS Therm   G1330B   DE13203075 Vitro Lab   41648   3601   HPLC  
Agilent   1100 Col Com   G1316A   DE23929336 Vitro Lab   41648   3609   HPLC  
Agilent   1100 DAD   G1315B   DE23916854 Vitro Lab   41648   3627   HPLC  
Agilent   1100 Degasser   G1379A   JP13203921 Vitro Lab   41648   3633   HPLC  
Agilent   1100 FLD   G1321A   DE14904245 Vitro Lab   41648   3634   HPLC  
Agilent   1100 Quat Pump   G1311A   DE23920063 Vitro Lab   41648   3654   HPLC  
Agilent   1100 Solvent Tray     Vitro Lab   41649   3807   Microplate Reader  
Molecular Devices   Spectra Max   340   Vitro Lab   41652   3784   Incubator
Shaker   New Brunswick     G25  

 

27



--------------------------------------------------------------------------------

Vitro Lab   41653   3320   Centrifuge   IEC   Micro Max     Vitro Lab   41654  
3837   Oven   Blue M     SW-11TA   S4-4877 Vitro Lab   41655   3844   Oven  
Napco   Vacuum   5831   9402-052 Vitro Lab   41656   4135   Waterbath  
Precision       Vitro Lab   41659   3389   Electrophoresis   BioRad   Expersion
    Vitro Lab   41661   3306   Centrifuge   Eppendorf     5415C   Vitro Lab  
41663   3185   Balance   Mettler     AE163   Vitro Lab   41664   3789   Liquid
Scintillation   Beckman   Magnaflow   LS6000IC   Vitro Lab   41665   3299  
Centrifuge   Beckman     TJ-6   Vitro Lab   41666   3930   Refrigerator  
Kenmore       Vitro Lab   41667   3931   Refrigerator   Kenmore       Vitro Lab
  41668   3580   HPLC   Agilent   1100 ALS   G1329A   DE14908183 Vitro Lab  
41668   3589   HPLC   Agilent   1100 ALS Therm   G1330B   DE13201420 Vitro Lab  
41668   3602   HPLC   Agilent   1100 Col Com   G1316A   DE14925218 Vitro Lab  
41668   3613   HPLC   Agilent   1100 DAD   G1315B   DE14914670 Vitro Lab   41668
  3625   HPLC   Agilent   1100 Degasser   G1322A   JP05032348 Vitro Lab   41668
  3638   HPLC   Agilent   1100 Quat Pump   G1311A   DE14917291 Vitro Lab   41668
  3650   HPLC   Agilent   1100 Solvent Tray     Vitro Lab   41669   3582   HPLC
  Agilent   1100 ALS   G1329A   DE11107422 Vitro Lab   41669   3587   HPLC  
Agilent   1100 ALS Therm   G1330B   DE13201415 Vitro Lab   41669   3605   HPLC  
Agilent   1100 Col Com   G1316A   DE14925231 Vitro Lab   41669   3610   HPLC  
Agilent   1100 DAD   G1315B   DE14914686 Vitro Lab   41669   3626   HPLC  
Agilent   1100 Degasser   G1322A   JP05032335

 

28



--------------------------------------------------------------------------------

Vitro Lab   41669   3635   HPLC   Agilent   1100 Quat Pump   G1311A   DE14917288
Vitro Lab   41669   3653   HPLC   Agilent   1100 Solvent Tray     Vitro Lab  
41669   3682   HPLC   Agilent   Interface   35900E   Vitro Lab   41736   3186  
Balance   Mettler     AE200   Vitro Lab   41737   3322   Centrifuge   Sorvall  
  GLC4   Vitro Lab   41969   4065   Tissue Lyser   Retsch       Vitro Lab  
42010   3396   ELSD   Polymer Lab Varian     PL-ELS2100   Vitro Lab     3181  
Balance   Denver     XL-1800   Vitro Lab     3199   Balance   Mettler     PE4000
  Vitro Lab     3221   Balance   Ohaus     GT2100   Vitro Lab     3314  
Centrifuge   Eppendorf     5415D   Vitro Lab     3315   Centrifuge   Eppendorf  
  5415D   Vitro Lab     3330   Chiller   Haake     D1/L   Vitro Lab     3351  
Circulator   VWR     1125   Vitro Lab     3390   Electrophoresis   BioRad  
Power Supply     Vitro Lab     3391   Electrophoresis   EC Apparatus   Power
Supply   EC400   Vitro Lab     3392   Electrophoresis   EC Apparatus   Power
Supply   EC600   Vitro Lab     3393   Electrophoresis   Fisher     FS14   Vitro
Lab     3394   Electrophoresis   Fisher   Power Supply   FB500   Vitro Lab    
3465   Heatblock   Fisher   2 Block     Vitro Lab     3466   Heatblock   Fisher
  6 Block     Vitro Lab     3468   Heatblock   VWR   Single     Vitro Lab    
3469   Heatblock   VWR   Single    

 

29



--------------------------------------------------------------------------------

Vitro Lab     3484   Hotplate Stirrer   Corning       Vitro Lab     3485  
Hotplate Stirrer   Corning       Vitro Lab     3486   Hotplate Stirrer   Corning
      Vitro Lab     3487   Hotplate Stirrer   Corning       Vitro Lab     3488  
Hotplate Stirrer   Corning       Vitro Lab     3519   Hotplate Stirrer   Corning
    PC-351   Vitro Lab     3770   Illuminator   Glow Box     GB-118   Vitro Lab
    3772   Illuminator   S&S   Xray Products   460A   Vitro Lab     3809  
Microplate Reader   Molecular Devices   Spectra Max Gemini   XS   Vitro Lab    
3824   Mixer   Eppendorf   Thermomixer   R   Vitro Lab     3835   Nutator   Clay
Adams       Vitro Lab     3850   pH Meter   Corning     220   Vitro Lab     3852
  pH Meter   Corning     430   Vitro Lab     3867   Priming Station   BioRad  
Expersion     Vitro Lab     3991   Shaker   J-KEM   MAX-Q   2000   Vitro Lab    
4031   Stirrer   Corning       Vitro Lab     4032   Stirrer   Corning     PC-353
  Vitro Lab     4055   Table     Marble     Vitro Lab     4064   Thermo Cycler  
MJ Research     PTC-200   Vitro Lab     4074   Ultra Sonic Cleaner   Branson    
1210R-MT   Vitro Lab     4078   Ultra Sonic Cleaner   Branson     B3200R-4  
Vitro Lab     4095   Vortexer   BioRad   Expersion     Vitro Lab     4101  
Vortexer   Fisher   Genie   2  

 

30



--------------------------------------------------------------------------------

Vitro Lab     4102   Vortexer   Fisher   Genie   2   Vitro Lab     4103  
Vortexer   Fisher   Genie   2   Vitro Lab     4112   Vortexer   VWR      
Vitro Lab     4115   Vortexer   VWR     2   Vitro Lab     4116   Vortexer   VWR
    VM3000   Vitro Lab     4123   Vortexer   VWR   Genie   2   Vitro Lab    
4124   Vortexer   VWR   Genie   2   Vitro Lab     4126   Water Purifier  
Barnstead   Diamond     Vitro Lab     4128   Waterbath   Amerex   Gyromax   929
  Vitro Lab     4130   Waterbath   Fisher       Vitro Lab     4131   Waterbath  
Fisher       Vitro Lab     4136   Waterbath   Precision     181   2-081   41407
  3373   Detector   Rigaku     R-AXIS IV   CD3695NM 2-081   41408   3463  
Generator   Rigaku   Micro Max   007HF   CD440404 2-081   41409   3331   Chiller
  Haskris   X-Stream   2000   B-004     3287   Cage   Lab Products       B-004  
  3288   Cage   Lab Products       B-005   41860   3455   Freezer   YES      
B-005   41861   3942   Refrigerator   YES       B-008   40855   3767   Ice Maker
  Hoshizaki       B-008   40862   3156   Analyzer   Bruken   The Minspec   LF90
 

 

31



--------------------------------------------------------------------------------

B-008   41768   4024   Shelf   Terra Universal      B-008   41790   4023   Shelf
  Terra Universal      B-008   41837   3442   Freezer   Revco   -86   
ULT2586-3SI-A36 B-008   41841   3356   Condenser   Gold      CL-810231-01 B-008
  41843   3936   Refrigerator   VWR      B-008   41844   3451   Freezer   VWR  
   B-008   41845   3477   Hood   Terra Universal      B-008   41847   3814  
Microscope   Olympus      B-008   41851   3289   Cage   Lab Products      B-008
    3208   Balance   Mettler Toledo      PB-1501S B-008     3211   Balance  
Mettler Toledo      PL-1501S B-008     3326   Centrifuge   Sorvall      RT6000
B-008     3363   Cyrostat   Leica   Jung Frigocut    2800N B-008     3818  
Microscope   Olympus      SZH B-008     4026   Sonifier   Branson      450

 

32



--------------------------------------------------------------------------------

B-012   40351   3225   Balance   Ohaus   Advanturer   AR-0640 B-012   41813  
3310   Centrifuge   Eppendorf     5415C B-012   41822   3321   Centrifuge   LW
Scientific     LWS-M24 B-012   41825   3934   Refrigerator   Kenmore     B-012  
  3212   Balance   Mettler Toledo     PL-3001S B-012     3573   Hotplate Stirrer
  VWR     320 B-012     3769   Illuminator   Dolen-Jenner   Fiberlite   MI150
B-012     3819   Microscope   Zeiss   Stemi   SV11 B-012     3827   Mixer   IKA
    RW20 B-012     4114   Vortexer   VWR     B-012     4125   Vortexer   VWR  
Multi Tube   VX2500 B-015   41244   3297   Centrifuge   Adams     MHCT II B-015
  41797   3226   Balance   Ohaus   Analytical   Plus B-015   41817   3162  
Anesthesia   Ohamada     B-015   41819   3933   Refrigerator   Kenmore    

 

33



--------------------------------------------------------------------------------

B-015   41820   4129   Waterbath   Barnstead   Diamond     B-015   41821   3311
  Centrifuge   Eppendorf     5415C   B-015   41823   3230   Balance   Sartorious
      B-015   41824   3161   Anesthesia   HME       B-015     3196   Balance  
Mettler     BB-1300   B-015     3471   Homogenizer   Brinkman   Polytron  
PT-1035   B-015     3482   Hotplate Stirrer   Corning       B-015     3568  
Hotplate Stirrer   Thermolyne   Nuova   II   B-015     3854   pH Meter   Fisher
  Accumet   10   B-015     4071   Ultra Sonic Cleaner   Branson     1210   B-015
    4098   Vortexer   Fisher   Genie   2   B-015     4117   Vortexer   VWR    
VM3000   B-017   41826   3231   Balance   Sartorious     1801   B-017     3163  
Anesthesia   Vetequip       B-017     3220   Balance   Ohaus     E40012  

 

34



--------------------------------------------------------------------------------

B-017     3222   Balance   Ohaus     GT4800   B-017     3224   Balance   Ohaus  
  GT4800   B-017     3312   Centrifuge   Eppendorf     5415D   B-017     3472  
Homogenizer   Brinkman   Polytron   PT10-35   B-017     3481   Hotplate Stirrer
  Corning       B-017     4096   Vortexer   Fisher       B-017     4097  
Vortexer   Fisher   Genie   2   B-018   41803   3996   Shaker Bath   NBS  
Gyrotory   G76   B-018   41804   3995   Shaker Bath   NBS   Gyrotory   G76  
B-018   41805   3189   Balance   Mettler     AE-240   B-018   41806   3816  
Microscope   Olympus     CH2   B-018   41807   3309   Centrifuge   Eppendorf    
5415C   B-018   41808   4140   Waterbath   VWR     1131   B-018   41809   3352  
Circulator   VWR     1125   B-018   41809   4133   Waterbath   Haake     W13  

 

35



--------------------------------------------------------------------------------

B-018   41811   3323   Centrifuge   Sorvall     GLC-4   B-018   41812   3871  
Pump   GAST     DDA-P104-AA   B-018     3869   Pump   Cole-Parmer   Masterflex  
7518-10   B-018     4046   Syringe Pump   Harvard     22   B-018     4075  
Ultra Sonic Cleaner   Branson     1510   B-018     4113   Vortexer   VWR      
B-019   41799   3802   Meter   Transonic   Blood Flow   T206   B-019   41801  
3803   Meter   Transonic   Ultra Blood Flow   T201   B-019   41802   3801  
Meter   Harvard       B-019     3264   Blanket Control   Harvard   Homiothermic
    B-019     4047   Syringe Pump   Harvard     22   B-019     4048   Syringe
Pump   Harvard     22   B-019     4049   Syringe Pump   Harvard     22   B-019  
  4050   Syringe Pump   Harvard     22   B-019     4051   Syringe Pump   Harvard
    22  

 

36



--------------------------------------------------------------------------------

B-019     4052   Syringe Pump   Harvard     22   B-019     4053   Syringe Pump  
Harvard     22   B-019     4072   Ultra Sonic Cleaner   Branson     1210   B-019
    4099   Vortexer   Fisher   Genie   2   B-019     4137   Waterbath  
Precision     181   B-020   41832   3160   Anesthesia   HME       B-020   41833
  3159   Anesthesia   HME       B-020   41834   3470   Homogenizer         B-020
  41835   3202   Balance   Mettler   Delta Range   AT261   B-020   41835   3868
  Printer   Mettler Toledo     LCP45   B-020     3158   Anesthesia   BOC Health
  Ohamda   FLUOTEC3   B-020     3210   Balance   Mettler Toledo     PL-1501-5  
B-020     3313   Centrifuge   Eppendorf     5415D   B-020     3480   Hotplate
Stirrer   Cole-Parmer     4812   B-020     3571   Hotplate Stirrer   Thermolyne
  Single    

 

37



--------------------------------------------------------------------------------

B-020     3771   Illuminator   Leica       B-020     3773   Illuminator   Zeiss
    KL-1500   B-020     3820   Microscope   Zeiss   Stemi   SV8   B-020     3851
  pH Meter   Corning     245   B-020     4073   Ultra Sonic Cleaner   Branson  
  1210   B-020     4100   Vortexer   Fisher   Genie   2   B-020     4118  
Vortexer   VWR     VM3000   B-023   41766   3292   Cage   Lab Products   Animal
    B-023   41771   3291   Cage   Lab Products   Animal     B-023   41782   3290
  Cage   Lab Products   Animal     B-023   41852   3293   Cage   Lab Products  
Animal     B-023   41854   3294   Cage   Lab Products   Animal     B-024   41298
  4015   Shelf   Lab Products       B-024   41776   4016   Shelf   Lab Products
      B-024   41779   4014   Shelf   Lab Products      

 

38



--------------------------------------------------------------------------------

B-025     3223   Balance   Ohaus     GT4800   B-025     4017   Shelf   Lab
Products       B-025     4018   Shelf   Lab Products       B-026   40866   3944
  Respirometer   Columbus   Oxymax   190   B-026   40867   3945   Respirometer  
Columbus   Oxymax   191   B-026   40868   3946   Respirometer   Columbus  
Oxymax Flow   210   B-026   40869   3947   Respirometer   Columbus   Oxymax Flow
  211   B-026   40870   3943   Respirometer   Columbus   Dual Tube Dryer    
B-026   40871   3870   Pump   Columbus   System Sample     B-026   40872   3988
  Sensor   Columbus   Carbon Dioxide   PPSC02   B-026   40872   3989   Sensor  
Columbus   Oxygen     B-026     4019   Shelf   Lab Products   Dual Mass Flow    
B-026     4020   Shelf   Lab Products   Dual Mass Flow     B-026     4021  
Shelf   Lab Products   Dual Mass Flow     B-026     4022   Shelf   Lab Products
  Dual Mass Flow    

 

39



--------------------------------------------------------------------------------

B-027   41769   4004   Shelf   Lab Products     B-027   41781   4003   Shelf  
Lab Products     B-028   41781   3999   Shelf   Allentown     B-028   41795  
3998   Shelf   Allentown     B-029     3271   Cage   Hazelton     B-029     3272
  Cage   Hazelton     B-029     3273   Cage   Hazelton     B-029     3274   Cage
  Hazelton     B-029     4000   Shelf   Lab Products     B-029     4001   Shelf
  Lab Products     B-029     4002   Shelf   Lab Products     B-029     4005  
Shelf   Lab Products     B-030   40853   4057   Table   TBJ Inc   Transport  
B-031     3267   Cage   Allentown     B-031     3268   Cage   Allentown    

 

40



--------------------------------------------------------------------------------

B-031     3269   Cage   Allentown     B-031     3270   Cage   Allentown    
B-031     4009   Shelf   Lab Products     B-031     4010   Shelf   Lab Products
    B-031     4011   Shelf   Lab Products     B-031     4012   Shelf   Lab
Products     B-031     4013   Shelf   Lab Products     B-033     3275   Cage  
Horst   Large Animal   B-033     3276   Cage   Horst   Large Animal   B-033    
3277   Cage   Horst   Large Animal   B-033     3278   Cage   Horst   Large
Animal   B-033     3279   Cage   Horst   Large Animal   B-033     3280   Cage  
Horst   Large Animal   B-034     3281   Cage   Horst   Large Animal   B-034    
3282   Cage   Horst   Large Animal  

 

41



--------------------------------------------------------------------------------

B-034     3283   Cage   Horst   Large Animal     B-034     3284   Cage   Horst  
Large Animal     B-034     3285   Cage   Horst   Large Animal     B-034     3286
  Cage   Horst   Large Animal     Hallway   41164   4058   Table   TBJ Inc  
Transport     Hallway   41765   4008   Shelf   Lab Products       Hallway  
41777   4006   Shelf   Lab Products       Hallway   41849   4007   Shelf   Lab
Products         41504   4141   Apparatus   Laboratory Devices   Chem-Dry    

 

42



--------------------------------------------------------------------------------

SCHEDULE C

 

43